 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HENDRIK BLOCK,                                    No. 1:19-cv-00787-DAD-SKO
12                        Plaintiff,
13             v.                                       ORDER GRANTING THE PARTIES’
                                                        STIPULATED REQUEST
14    JASJIT CORPORATION, et al.,
                                                        (Doc. 14)
15                        Defendants.
16

17
              On October 31, 2019, the parties filed a notice of settlement. (Doc. 12.) The Court
18
     directed the parties to file dispositional documents by no later than December 6, 2019. (Doc. 13.)
19
     On December 6, 2019, the parties filed a stipulation requesting an extension of time until
20
     December 19, 2019 to file dispositional documents. (Doc. 14.)
21
              Pursuant to the parties’ stipulation, (Doc. 14), for good cause shown, the Court GRANTS
22
     the parties’ request. The parties shall file dispositional documents requesting the dismissal of the
23
     action due to a settlement by no later than December 19, 2019.
24

25   IT IS SO ORDERED.
26
27
     Dated:     December 6, 2019                                    /s/   Sheila K. Oberto           .
                                                        UNITED STATES MAGISTRATE JUDGE
28
